This appeal having been opened to the Court on the granting of defendant’s petition for certification, and as a result of the arguments held on January 29, 2013, the Court has determined to remand the matter to the trial court. The trial court shall hold an evidentiary hearing on defendant’s claim of ineffective assistance of counsel. The hearing shall commence within 30 days of the filing date of this order and the trial court’s order reciting its findings shall be filed within 30 days of the completion of the hearing. Jurisdiction is retained.